Citation Nr: 1223604	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  03-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a sinus disability, to include as secondary to chronic bronchitis disability.

3.  Entitlement to service connection for otitis media, to include as secondary to chronic bronchitis disability. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of malaria.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability, claimed as chloracne, to include as due to herbicide exposure.

7.  Entitlement to an initial evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) from August 2002 (PTSD) and July 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

These matters were previously before the Board in January 2008 and were  remanded for further development.  They have now returned to the Board for further appellate consideration. 

The issues of entitlement to service connection for chronic bronchitis, a sinus disability, and otitis media, entitlement to an initial rating in excess of 50 percent for PTSD, and the newly reopened issues of entitlement to service connection for a skin disability, a low back disability, and residuals of malaria, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2001 rating decision, the RO denied service connection for malaria.  

2.  Evidence received subsequent to the January 2001 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of malaria. 

3.  In an unappealed January 2001 rating decision, the RO denied service connection for a low back disability.  

4.  Evidence received subsequent to the January 2001 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability. 

5.  In an unappealed January 2001 rating decision, the RO denied service connection for acne due to herbicide exposure.  

6.  Evidence received subsequent to the January 2001 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for acne, to include as due to herbicide exposure. 



CONCLUSIONS OF LAW

1.  Evidence received since the January 2001 RO decision that denied service connection for malaria, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

2.  Evidence received since the January 2001 RO decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

3.  Evidence received since the January 2001 RO decision that denied service connection for acne, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In March 2008 VA correspondence, the Veteran was informed of what evidence was needed to reopen his previously denied claims, of the reasons for the prior denials, and of the criteria for an effective date and disability rating in the event of the grant of service connection.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private and correctional institution clinical records, articles, and the statements of the Veteran, family members, and a "buddy".  

The Board has carefully reviewed all other statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain prior to reopening the previously denied claims.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain prior to reopening the previously denied claims.

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Presumptive service connection - herbicide exposure

In addition to the presumption noted above, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

NME - Malaria

Historically, the appellant's claim for entitlement to service connection for malaria was denied by the RO in a January 2001 rating decision because there was no evidence of record that the Veteran had malaria in service.  The decision was not appealed and became final.  38 U.S.C. § 7105.  In March 2003, the Veteran filed a claim to reopen the previously denied claim.  In July 2004, the RO found that new and material evidence had not been received to reopen the previously denied claim.  

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial in January 2001 consisted of the appellant's STRs, the appellant's statements in support of his claim, and medical records.  

The Veteran's STRs are negative for a diagnosis of malaria.  The STRs reflect that he underwent malaria prophylaxis courses in August 1965, January and February 1967, and May 1968.  A May 21, 1968 record reflects that a malaria prophylaxis program was initiated on that date and was to continue for eight weeks.  The Veteran's personnel records reflect that on June 30, 1968, the Veteran went on leave.  The records reflect that on July 6, 1968, he was at a Civilian Hospital in Lowell, Michigan.  On July 16, 1968, he was returned to leave.  Thus, it appears that from July 6 to July 16, 1968, the Veteran was at a civilian hospital in Lowell, Michigan.  

A statement dated in October 2000 reflects that the Veteran reported that he contacted malaria in September or October 1965, and that it lasted for 14 days.  He stated that he later had a relapse while on leave in service, and that he has had many relapses since.   

Evidence of record since the last final denial

Correspondence dated in February 2003 from Doctor D.G. reflects that he treated the Veteran on July 6, 1968 for what "may" have been malaria.  A 1968 clinical record reflects a questionable diagnosis of malaria or a viral respiratory infection, with fever and chills.  The Veteran's white blood count was 6500, his smear was normal, and his urine was negative.  

The claims file also contains the statement of the Veteran's sister, dated in November 2003, in which she states that once while the Veteran "was home on leave he came down with malaria and ran a high fever."  A statement from the Veteran's mother, dated in November 2004, reflects that she received a letter from the Veteran when he was in Vietnam in which he stated that he had had malaria.  She also stated that when he was on leave in 1968, he became ill with malaria again, and has had recurrent relapses.  

An October 2001 Department of Corrections - Bureau of Health Care record reflects that the Veteran had a history of malaria two times. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for residuals of malaria; therefore, the appellant's claim to reopen should be allowed.  The Veteran's  claim was denied in January 2001 because the RO found that there was no evidence of malaria in service.  The newly received evidence noted above, particularly the correspondence and medical record from Dr. D.G., raises the possibility that the Veteran had malaria in service.  The Board acknowledges that the claims file still does not contain evidence of current residuals of malaria; nonetheless, the Board finds that the claim should be reopened.  In this regard, the Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is interpreted as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Board finds that the evidence received since the last final denial is new and material and the claim is reopened.

NME- Low Back

Historically, the appellant's claim for entitlement to service connection for a  low back disability was denied by the RO in a January 2001 rating decision because there was no evidence of record that the Veteran had a low back disability causally related to active service.  The decision was not appealed and became final.  38 U.S.C. § 7105.  In March 2003, the Veteran filed a claim to reopen the previously denied claim.  In July 2004, the RO found that new and material evidence had not been received to reopen the previously denied claim.  

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial in January 2001 consisted of the appellant's STRs, the appellant's statements in support of his claim, and medical records.  

The Veteran's STRs are negative for any complaints of, or treatment for, a back disability.  The Veteran's February 1969 report of medical examination for separation purposes reflects that his spine was normal upon clinical examination.

A statement by the Veteran reflects that he had back surgery in 1987 by Dr. H at St. Mary's hospital.  He also reported that he had a back injury and sought chiropractic care and/or hospital care in 1969 or 1970, the early 1970s, and 1987.

An April 1985 Department of Labor and Industry application to reopen a claim for aggravation of a condition reflects that the Veteran filed a claim for a back disability.  The physician's report reflects that the Veteran had low back pain and spasm and could not straighten up.  It was noted that this had happened three times in the past year since a previous accident in 1980 when he lifted a pipe.  The original injury was noted to be while the Veteran was an employee at D. Construction.  It was noted that there had been additional injury or strain when the Veteran tried to chop a piece of wood. 

A June 1987 report from Dr. D. H. was also in evidence at the time of the last final denial.  It reflects, in pertinent part, that the Veteran's history included "some seven or eight years of intermittent back pain.  Originally, [the Veteran] lifted some piping at work.  He developed low back pain which improved with chiropractic.  The discomfort would wax and wane.  Some three or four years prior to my seeing him, there was an episode where he picked up a piece of wood at home.  There was a 'snap' in his back.  He was treated through an emergency room with medication.  Again there was improvement.  Another episode occurred two years prior to my seeing him.  The most recent problem was about three weeks ago.  In early June of 1987, [the Veteran] was at work.  He picked up a light piece of plastic pipe fitting.  Apparently, he bent the wrong way and developed severe low back pain."  The report further reflects that the Veteran had been employed in construction and was a working foreman, which involved bending, lifting, twisting, and similar strenuous exertion.  

June 1987 correspondence from Dr. D. H. is of record.  Dr. D.H. stated that the Veteran had several years of "work-related back pain, with an exacerbation in early June of 1987."

Chiropractic records from G.P., dated in 1987, are associated with the claims file. 

Records associated with a workers' disability compensation claim reflect that the Veteran had injured his back picking up sewer pipe.  Treatment was noted to be in 1985.  It was also noted that he had been seen at St. Joes in 1984.   

Additional private and Michigan Department of Corrections records reflect complaints of back pain. 

In sum, the clinical records reflect that the Veteran had back pain beginning in approximately 1980 when he injured himself when lifting a pipe at work, reinjured his back in 1981 while lifting a heavy log, reinjured his back in 1987 while at work, underwent chiropractic treatment, and underwent surgery in 1987. 

A statement by the Veteran entitled "Personal History 1969 - 1987" reflects the following "[i]n June of 1987 I hurt my back on the job and couldn't work.  I seen a few doctors and finally had an operation in July.  The pain was so bad I didn't have a choice.  I have had back trouble every since I got out of the service.  I've see chiropractors all my life."  

An affidavit by the Veteran, dated in October 2000, reflects that he strained his lower back muscles due to carrying heavy gear and walking on uneven terrain.  He stated that his back injury occurred in Vietnam and that he complained about it.

Evidence of record since the last final denial

The claims file includes a statement by the Veteran dated in March 2003 in which he states that he suffers from PTSD and arthritis and that a "new study" revealed that arthritis may be more prominent in people who suffer from PTSD. 

Also included in the claims file is a statement by the Veteran's mother, dated in November 2004, in which she states that when the Veteran was home on leave, he complained about his back aching all the time, but would not go to the doctor.  She further stated that every time, he was home on leave, he went to have a chiropractic "adjustment".  She also stated that the Veteran's back was treated by Dr. W., but that his records were destroyed.  

A private record dated in June 1987 reflects that the Veteran stated that he "threw his back out 2 weeks ago while just bending over to pick us [sic] some light plastic parts at work."

A statement by the Veteran's mother, received by VA in August 2005, is now of record.  She stated that the Veteran complained of back pain when he came home from Vietnam and has suffered from pain for almost 40 years. 

An undated statement from chiropractor J. W., written while the Veteran was incarcerated, reflects that J.W. had not treated the Veteran for over seven years.  He stated that he remembered that both the Veteran and his father came to his office.  He further noted that both the Veteran and his father had lower back complaints.  

A "buddy statement" from L.S. dated in August 2003 reflects that while in Vietnam, L.S. and others carried ammunition, a personal weapon, three days worth of rations, and personal gear.  Service members also wore flak jackets and helmets.

Post-service private records dated in June 1969 reflect that the Veteran sought clinical treatment after a motorcycle accident.  The Veteran reported that he was hit by a car while riding his motorcycle and was thrown over the car.  He had multiple bruises of the arms, hands, back, legs, and there were deep abrasions of both knees, lacerations of the left shin, ad left leg.  

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a low back disability; therefore, the appellant's claim to reopen should be allowed.  The Veteran's claim was denied in January 2001 because the RO found that there was no evidence that the Veteran has a low back disability which is related to service. The newly received correspondence from the Veteran's mother raises the possibility that the Veteran had back pain since service.  While lay assertions of medical causation cannot serve as the predicate to reopen a claim, they may serve as the predicate to reopen a claim based on continuity of symptomatology.  In addition, although, the credibility of the mother's statement is not presumed in adjudicating a claim, it is presumed to be credible when determining whether evidence is new and material.  

Prior to the last final denial, there were no statements corroborating the Veteran's assertion of back pain since service.  The mother's statement now raises the possibility of substantiating the Veteran's claim.  Thus, the Board finds that the evidence received since the last final denial is new and material and the claim is reopened.

NME - Skin disability

Historically, the appellant's claim for entitlement to service connection for acne was denied by the RO in a January 2001 rating decision because there was no evidence of record that the Veteran had acne related to service, to include exposure to Agent Orange.  The decision was not appealed and became final.  38 U.S.C. § 7105.  In March 2003, the Veteran filed a claim to reopen the previously denied claim.  In July 2004, the RO found that new and material evidence had not been received to reopen the previously denied claim.  

Evidence of record at time of last final denial

The Veteran's STRs are negative for a diagnosis of a skin disability, to include acne.  The Veteran's February 1969 report of medical examination for separation purposes reflects that his skin was normal upon clinical examination.

A 1987 Case History clinical record reflects that the Veteran reported that he had never had skin eruptions or itching.  

A statement dated in October 2000 reflects that the Veteran reported that he was exposed to Agent Orange in service.  He further stated that he had skin rashes that lotions would not cure and growths removed from his arms.  He stated that he has experienced areas on his face which are a disease of the skin and will not go away.  He further stated that he has had blotches on his legs that itch.   

In a statement entitled "personal History 1969 - 1987", the Veteran stated that he got herpes from his second wife during their marriage.

Evidence of record since the last final denial

Clinical records received by VA in June 2003 reflect that the Veteran complained of skin problems in October 2000 of acne and a cyst on the chin.  He had acne on the face and a cyst like area on the back.  He was noted to have cystic acne and a "'couple' of small cysts on the back."  

The claims file also contains the statement of the Veteran's mother, dated in November 2004, in which she states that when the Veteran returned from Vietnam, he had a group of bumps on his cheek bones that looked like acne and which are still there to this date.  She further stated that he has asked a doctor to remove them but has been told that he will have a scar for life.  

An undated affidavit from the Veteran's mother states that when the Veteran "came back from Vietnam he had bumps on his face that looked like acne but they were bigger.  His legs were all scarred up and had pock marks all over them.  He had growths on his arms and the back of his hands that he finally had burned off; now he just has the scars from the removal; he also had a cyst removed from his back and several from his thigh area.  He tried all the acne medicine available but had no success.  He has had to live with those discomforts since his return from Vietnam.  "

An October 2000 Department of Corrections - Bureau of Health Care record reflects that the Veteran complained of blotches on legs and spots on face that "won't go way" and which are painful and sore.  


Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a skin disability; therefore, the appellant's claim to reopen should be allowed.  The Veteran's  claim was denied in January 2001 because the RO found that there was no evidence of record that the Veteran had acne related to service.  The newly received statements from the Veteran's mother raise the possibility that the Veteran had a skin disability since service.  While lay assertions of medical causation cannot serve as the predicate to reopen a claim, they may serve as the predicate to reopen a claim based on continuity of symptomatology.  In addition, although, the credibility of the mother's statement is not presumed in adjudicating a claim, it is presumed to be credible when determining whether evidence is new and material.  

Prior to the last final denial, there were no statements corroborating the Veteran's assertion of acne since service.  The mother's statement now raises the possibility of substantiating the Veteran's claim.  Thus, the Board finds that the evidence received since the last final denial is new and material and the claim is reopened.

ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of malaria, the claim is reopened, and the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, the claim is reopened, and the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability, claimed as chloracne, to include as due to herbicide exposure, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Malaria

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for residuals of malaria may be granted on the merits, de novo.  The Board finds that adjudication by the RO is needed prior to appellate consideration of the reopened claim.  See Bernard v. Brown, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The Board finds that the Veteran would be prejudiced by Board adjudication prior to RO adjudication; thus, a remand is warranted. 

In addition, the Board finds that treatment records from the Veteran's purported hospitalization in July 1968 at a civilian hospital in Lowell, Michigan, may be useful to the Board in adjudicating the Veteran's claim; therefore, VA should attempt to obtain them.  

Low back disability.

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a low back disability may be granted on the merits, de novo.  The Board finds that adjudication by the RO is needed prior to appellate consideration of the reopened claim.  See Bernard v. Brown, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The Board finds that the Veteran would be prejudiced by Board adjudication prior to RO adjudication; thus, a remand is warranted. 

NME - skin disability, claimed as chloracne, to include as due to herbicide exposure.

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a skin disability may be granted on the merits, de novo.  The Board finds that adjudication by the RO is needed prior to appellate consideration of the reopened claim.  See Bernard v. Brown, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The Board finds that the Veteran would be prejudiced by Board adjudication prior to RO adjudication; thus, a remand is warranted. 

Rating PTSD

The Veteran is service connected for PTSD, evaluated as 50 percent disabling effective from June 2000.  In a statement from the Veteran, dated in September 2008, he stated that he is entitled to a 70 percent rating because he has impulse control problems.  Moreover, the Veteran's private psychologist has also opined that the Veteran is entitled to a 70 percent evaluation for his PTSD. 

A 70 percent evaluation is warranted when the evidence reflects that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

Despite the contentions of the Veteran and his psychologist that a 70 percent evaluation is warranted, the record does not reflect that the Veteran has obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; suicidal ideation, spatial disorientation; or neglect of personal appearance and hygiene.  

The records reflects that the Veteran has a GAF (global assessment of functioning) score of 55.  (See March, April, and May 2005 department of corrections records).  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Records in 2007 reflect a GAF score of 50.  (See March and April 2007 department of corrections records).  A GAF score of 50 indicates the examinee has serious symptoms; however, the April 2007 record reflects that the Veteran has appropriate affect, and had no history of suicide attempt, no suicide thought, no delusions, no hallucinations, and has coherent speech and fair hygiene. 

With regard to impaired impulse and violence, the record reflects that the Veteran killed his estranged wife and another individual.  However, this was more than a decade before the rating period on appeal.  

Correspondence from the Veteran, dated in February and September 2008, reflects his request for a VA or fee based examination by a psychiatrist.  As the Veteran is currently serving life sentences for two murders, the Board understands that it may be difficult, due to his unique situation, to assess whether he has occupational and social impairment, with deficiencies in most areas, due to his PTSD.  Nonetheless, the Board finds that the Veteran should be afforded a VA examination, or a fee-based examination.      

VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans. See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 


In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility. See, e.g., 38 U.S.C.A. § 5711 (West 2002).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination. Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA's Adjudication Manual Rewrite contains instructions on attempting to provide an examination for an incarcerated Veteran. See M21-1MR, Part III.iv.3.A.11.d.  Having the Veteran examined is contingent on the actual feasibility of accommodating his situation and circumstances of confinement, bearing in mind an examination may only be possible if some sort of mutual arrangement can be made for an in-house evaluation.

The Board notes that the Veteran has not been afforded a VA or fee based examination pursuant to his appeal, the most recent clinical records are from 2007, more than five years ago, and the Veteran has requested an examination

Entitlement to service connection for chronic bronchitis
Entitlement to service connection for, a sinus disability (to include as secondary to 
                    chronic bronchitis disability) 
Entitlement to service connection for otitis media (to include as secondary to 
                    chronic bronchitis disability) 

The claims file includes an August 2009 VA clinical report on the above captioned issues.  The clinician opined that the above diagnoses are not separate disease entities but rather one common disease process.  The clinician further opined that "the chronic nature of these respiratory conditions is consistent with the veteran's recurrent symptoms since his military service in Vietnam from 1965 - 1969.  Therefore, the veteran's asthma, bronchitis, sinusitis, allergic rhinitis and otitis media are at least as likely as not caused by or aggravated by his service in the military."  

The Board finds that the August 2009 opinion does not reflect that the clinician had a complete and/or correct factual basis for his diagnosis and etiology opinion; thus the opinion is inadequate. 

The clinician noted that the STRs document "a number of visits to sick call for difficulty breathing."  The Board has reviewed the claims file and found three dates in a four year period which reflect complaints of difficulty breathing.  A December 1966 STR reflects that the Veteran complained of breathing difficulty and a cold which was three days in duration.  He reported that it might be asthma.  A September 6, 1967 STR reflects the Veteran complained of difficulty breathing.  He further reported having had hay fever since age 8.  The impression was asthmatic bronchitis orgin probably allergenic in nature.  Importantly, the Veteran's February 1965 report of medical history for enlistment purposes reflects that he reported having had hay fever.  The physician's summary and elaboration of all pertinent data includes the notation of "seasonal pollens".  A September 1968 private record, during the Veteran's service, reflects "some wheeze."  As the August 2009 clinician opined that the Veteran's current conditions are related to his allergy, the Board finds that the opinion, which does not discuss a pre-existing hay fever disability, is not adequate.

The clinician also failed to discuss the Veteran's more than four decade history of smoking.  The records reflect that the Veteran is diagnosed with chronic obstructive pulmonary disease (COPD).  An April 2008 corrections record reflects that the Veteran smokes one pack per day of nonfiltered cigarettes.  Another April 2008 corrections record reflects that he smokes 1/2 pack a day and has been smoking for 42 years.  The Board finds that a clinical opinion which discusses the Veteran's four decade history of smoking would be helpful to the Board in adjudicating the Veteran's claims for respiratory disabilities.  

The clinician also failed to discuss the Veteran's claims of a broken nose while incarcerated and his difficulty with breathing, and how any such condition would be relevant to a sinus disability, or the Veteran's May 2003 statement that he had recurrent problems with chronic otitis media for four years, or approximately since 1999, thirty years after separation from service.  (See March 2003 statement from Veteran, and July 7, 1992 Michigan Department of Corrections health record.)

The Veteran avers that he has chronic bronchitis as a result of malaria in service.  An opinion as to whether the Veteran has chronic bronchitis and whether it is as likely as not due to malaria would be useful to the Board in adjudicating the Veteran's claim.  

As noted above, the record reflects that the Veteran is incarcerated and has been sentenced to life in prison.  In its prior remand, the Board requested that the Veteran undergo an examination, to include a fee-based examination if warranted, on the above noted issues.  The record does not reflect that VA attempted to obtain an examination, to include a fee-based examination, of the incarcerated Veteran.  The Board finds that it would be helpful to the Board if the AMC, upon attempting to obtain an examination, associated a memorandum with the claims file which reflects that it complied with proper procedures as noted above.

Board hearing

In his substantive appeal, the Veteran indicated that he wished to have a Board hearing, and such a hearing was scheduled for July 2007.  As noted in its prior remand, the Veteran did not appear for the hearing and acknowledged in October 2003 that he would be unable to appear at any hearing due to his incarceration.  The law provides that the Board 'shall decide any appeal only after affording the appellant an opportunity for a hearing.' 38 U.S.C.A. § 7107(b); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) 

VA has procedures to accommodate incarcerated claimants who request a hearing. See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR, pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but 'a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition'); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (2011) (permitting a representative to 'present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law'). Also, 38 C.F.R. § 20.700 provides for electronic hearings where 'suitable facilities and equipment are available . . .' and that 'any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board.' 38 C.F.R. § 20.700(e).

The Board finds that the AMC should determine whether the Veteran's hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the AMC should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  If feasible, the Veteran should be scheduled for a hearing.  If not feasible, the AMC should associate a memorandum with the claims file documenting the steps which it took in attempting to provide the Veteran with a hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify the Lowell, Michigan hospital from which he has received treatment for malaria in July 1968 and for PTSD from 2007 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for the providers identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them with the claims file.  

2.  Thereafter, and after any further development deemed necessary (to include an attempt to obtain a VA examination or fee-based examination, including at the correctional facility if feasible, if the RO finds credible evidence that the Veteran may have a low back disability or residuals of malaria, causally related to active service), readjudicate the issues of entitlement to service connection for a low back disability and residuals of malaria.  Any clinical opinion should discuss whether it is as likely as not that the Veteran's PTSD has chronically worsened his back disability.
 
3.  If feasible, the Veteran should be afforded a VA examination, or a fee-based examination, including at the correctional facility if feasible, for his skin.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current skin disability causally related to his military service, to include herbicide exposure.  If an examination is not feasible, the claims file should be provided to a clinician for a medical opinion without an examination.  The opinion should consider the entire claims file, to include the lay statements and the STRs.

4.  If feasible, schedule the Veteran should be afforded a VA examination, or a fee-based examination, including at the correctional facility if feasible, for the issues of entitlement to service connection for a) chronic bronchitis, b) a sinus disability (to include as secondary to chronic bronchitis disability), and c) otitis media (to include as secondary to chronic bronchitis disability).  If an examination is not feasible, the claims file should be provided to a clinician for another medical opinion without an examination.  The opinion should consider the entire claims file, to include the a) Veteran's complaints in service regarding breathing difficulty (See December 1966 and September 1967 STRs and September 1968 private record), b) the Veteran's pre-existing hay fever as noted on entrance and in the September 1967 STR, c) the Veteran's more than four decade history of smoking and diagnosis of COPD, d) the Veteran's broken nose while incarcerated (See July 7, 1992 Michigan Department of Corrections health record), and e) the May 2003 Michigan Department of Corrections record which reflects that the Veteran reported chronic otitis media for four years.  

If examinations are not feasible, the AMC should document what specific efforts were made to enable such an examination to be conducted.  

The clinician(s) should opine as to whether it is as likely as not that the Veteran has a respiratory disability as likely as not due to malaria.

The clinician(s) is/are advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The clinician(s) is/are requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.

5.  If feasible, schedule the Veteran for a VA examination, or a fee-based examination, including at the correctional facility if feasible, to determine the extent of his PTSD.  All clinical manifestations should be reported in detail.  If such an examination is not feasible, the AMC should document what specific efforts were made in an attempt to obtain such an examination. 

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal as noted above.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.

7.  If the maximum benefits sought have not been granted, the AMC should inquire as to whether the Veteran's correctional institution has the facilities or equipment to support an electronic videoconference hearing.  If feasible, the Veteran should be scheduled for a hearing.  If not feasible, the AMC should associate a memorandum with the claims file documenting the steps which it took in attempting to provide the Veteran with a hearing. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


